Name: 89/301/EEC: Commission Decision of 7 February 1989 on the granting of a contribution from the European Regional Development Fund towards the financing of a national programme of Community interest under the integrated Mediterranean programme (IMP) for Campania (Italy) (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy;  EU finance
 Date Published: 1989-05-03

 Avis juridique important|31989D030189/301/EEC: Commission Decision of 7 February 1989 on the granting of a contribution from the European Regional Development Fund towards the financing of a national programme of Community interest under the integrated Mediterranean programme (IMP) for Campania (Italy) (only the Italian text is authentic) Official Journal L 122 , 03/05/1989 P. 0025 - 0026*****COMMISSION DECISION of 7 February 1989 on the granting of a contribution from the European Regional Development Fund towards the financing of a national programme of Community interest under the integrated Mediterranean programme (IMP) for Campania (Italy) (Only the Italian text is authentic) (89/301/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1787/84 of 19 June 1984 on the European Regional Development Fund (1), as last amended by Regulation (EEC) No 3641/85 (2), and in particular Articles 10 to 14 thereof, Whereas the Italian Government, acting in accordance with Article 5 (1) of Council Regulation (EEC) No 2088/85 (3), presented to the Commission on 30 December 1986 an IMP for Campania with a view to securing part-financing by the Community; Whereas the Commission, by decision of 12 October 1988, approved the IMP for Campania pursuant to Article 7 (3) of Regulation (EEC) No 2088/85; Whereas the IMP for Campania includes a series of measures that display the characteristics of a national programme of Community interest (NPCI) within the meaning of Articles 10 to 14 of Regulation (EEC) No 1787/84; whereas those measures may, therefore, benefit from a contribution from the European Regional Development Fund; Whereas presentation of the IMP for Campania may, under the circumstances, be regarded as constituting the submission of an application for financing in respect of the said measures; whereas the date of 30 December 1986 may, therefore, be taken to be the date of submission of the application pursuant to Article 11 (1) of Regulation (EEC) No 1787/84; Whereas the NPCI, like the IMP for Campania, covers the period from 1 January 1988 to 31 December 1992 inclusive; Whereas, on the basis of the rates of Community contribution laid down in the IMP for Campania, as approved by the Commission in accordance with the provisions governing the various methods of Community financing, a maximum contribution of ECU 42 339 000 may be granted to the Italian Government for this NPCI; Whereas the budget commitments relating to the implementation of the NPCI will be effected in annual instalments in accordance with Article 25 of Regulation (EEC) No 1787/84; Whereas, pursuant to Article 7 (3) of Regulation (EEC) No 2088/85 and by way of derogation from Article 11 (5) of Regulation (EEC) No 1787/84, the Advisory Committee set up by the said Article 7 has been consulted and has given a favourable opinion; Whereas all the other conditions for the granting of a contribution from the European Regional Development Fund are met, HAS ADOPTED THIS DECISION: Article 1 The national programme of Community interest which forms part of the IMP for Campania, as adopted by the Commission on 12 October 1988, is hereby adopted and shall constitute a programme agreement pursuant to Article 13 (1) of Regulation (EEC) No 1787/84. The programme shall cover the period from 1 January 1988 to 31 December 1992. Article 2 The contribution from the European Regional Development Fund to the programme shall not exceed ECU 42 339 000, equivalent to an average of 48 % of the total public expenditure of ECU 88 035 000 taken into account in the programme. The rates of the ERDF's contribution to the various measures to be financed under the IMP for Campania are specified in the financing plan for that IMP. Article 3 An initial commitment amounting to ECU 80 000 is hereby made in accordance with the financing plan set out in the IMP for Campania. Further commitments for the programme shall be effected, within the limits of available budgetary resources, in annual instalments according to the progress made with the programme. Article 4 Measures assisted under the programme shall be carried out in accordance with the provisions of Council Directives 71/305/EEC (1) and 77/62/EEC (2) relating to public contracts. Article 5 Where the programme concerns measures to exploit the potential for internally generated development to which a contribution is made under this Decision and where these measures relate to the provision of specific services or facilities for individual firms, the aggregate of national aid and the ERDF's contribution shall not exceed 80 % of the expenditure incurred by the firms concerned. Article 6 Failure to observe any of the conditions set out in this Decision or in the programme hereby adopted shall entitle the Commission to reduce or cancel the assistance granted under the Decision; the Commission may, in such cases, reclaim any part of that assistance which has already been paid to the beneficiary of the Decision. However, any such reduction, cancellation or request for repayment may be made only after the beneficiary has been given an opportunity to submit its observations within a deadline fixed by the Commission. Article 7 This Decision is addressed to the Italian Republic. Done at Brussels, 7 February 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 169, 28. 6. 1984, p. 1. (2) OJ No L 350, 27. 12. 1985, p. 40. (3) OJ No L 197, 27. 7. 1985, p. 1. (1) OJ No L 185, 16. 8. 1971, p. 5. (2) OJ No L 13, 15. 1. 1977, p. 1. ANNEX IMPs - ITALIAN CAMPANIA Recapitulative table of ERDF commitments (Thousand ecus) 1.2.3.4.5.6 // // // // // // // // 1988 // 1989 // 1990 // 1991 and 1992 // 1988 to 1992 // ERDF commitments // 80 // 10 956 // 16 662 // 14 641 // 42 339 // // // // // // // Public expenditure on ERDF measures // // // // // 88 035 // // // // // //